DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 21.  See MPEP § 608.01(n).  Accordingly, the claim 22 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 23-25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirino et al. (US 2017/0229752 A1).
In claim 11, Kirino discloses in Fig. 10, an antenna comprising: 
a first waveguide (126A) having a first signal transmission path (a path through 126A); 
a second waveguide (126B) connected to the first waveguide and having a second signal transmission path (a path to left of 126B) and a third signal transmission path (a path to the right of 126B); and 
an antenna unit connected to the second waveguide and having a first opening ([0149] plurality of antenna elements), 
wherein the second waveguide includes a first separator ([0149] the connecting portion 127) separating the first signal transmission path from the second signal transmission path and the third signal transmission path ([0149] the second waveguide gap 126B, but separately in the positive direction and in the negative direction of the Y axis), 
wherein the antenna unit includes a first antenna and a second antenna ([0149] plurality of antenna elements), and 
wherein the first opening of the first antenna is connected to the second signal transmission path (at left  end of 126B), and the first opening of the second antenna is connected to the third signal transmission path (at right end of 126B).
In claim 12, Kirino further discloses the antenna according to claim 11, wherein the second signal transmission path and the third signal transmission path are in a vertical direction (Y direction) to the first signal transmission path (Z direction).
In claim 23, Kirino further discloses the antenna according to claim 11, wherein the first separator (27) divides an electromagnetic wave signal transmitted from the first waveguide (126A) to the antenna into a plurality of side surfaces (right and left ends of the 126B).
In claim 24, Kirino further discloses the antenna according to claim 23, wherein the electromagnetic wave signal is distributed to a right side and a left side (right and left ends of the 126B) with respect to the first separator (127).

In claim 30, Kirino discloses in Fig. 10, an antenna comprising: 
a signal transmission path (through 126A); 
a separator ([0149] the connecting portion 127) separating the signal transmission path into a plurality of signal transmission paths ([0149] the second waveguide gap 126B, but separately in the positive direction and in the negative direction of the Y axis); and 
a plurality of antenna corresponding to the plurality of signal transmission paths separated by the separator ([0149] plurality of antenna elements), 
wherein the plurality of antenna is disposed facing different directions from one another (negative Y direction is opposite to positive Y direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al. in view of Koike et al. (US 5,243,357).
In claim 19, KIrino discloses the antenna according to claim 11; with the exception of explicitly disclosing wherein the first waveguide is a shape of a square pillar.
However, in the same field of endeavor, Koike discloses in Fig. 1, wherein the first waveguide (13) is a shape of a square pillar (he waveguides 13 are formed substantially square in section).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a waveguide feeding array antenna which comprises a plurality of waveguides forming a waveguide network, said waveguides having openings arranged in an array for receiving both horizontal and vertical polarized waves simultaneously, and said waveguide network being provided for separation from each other and composition with each other of both waves, and wherein means is provided in said waveguide network for feeding respective polarization components of both polarized waves independently of each other.
In claim 20, KIrino discloses the antenna according to claim 11; with the exception of explicitly disclosing wherein a length of the first waveguide is longer than a wavelength of an electromagnetic wave signal. 
However, it would have been an obvious matter of design choice for a length of the first waveguide is longer than an wavelength of an electromagnetic wave signal, since applicant has not disclosed that choosing a length of the first waveguide is 
In claim 21, Kirino discloses the antenna according to claim 11; with the exception of explicitly disclosing wherein a length of the first waveguide is determined according to a frequency or a wavelength of an electromagnetic wave signal to be used.
However, it would have been an obvious matter of design choice for a length of the first waveguide is determined according to a frequency or a wavelength of an electromagnetic wave signal to be used, since applicant has not disclosed that choosing a length of the first waveguide is determined according to a frequency or a wavelength of an electromagnetic wave signal to be used solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with the two capacitors in series as shown in Kirino.
Allowable Subject Matter
Claims 13-18 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 appears to comprise allowable subject matter.
       Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ohno et al. (US 7,091,921) teaches a traveling-wave combining array antenna apparatus includes first and second traveling-wave array antennas. The first traveling-wave array antenna has a plurality of antenna elements provided at intervals along a first feeder line, and has a radiating directivity characteristic. The second traveling-wave array antenna has a plurality of antenna elements provided at intervals along a second feeder line, and has a main beam of a half-value width and a radiating directivity characteristic of a side lobe level lower than that of the first traveling-wave array antenna. A transmitting signal is split into two signals, feeding the signals to the first and second traveling-wave array antennas, which are provided so that a variation of main-beam radiating angle of electromagnetic wave of transmitting signal radiated from the first traveling-wave array antenna corresponding to a frequency change, and that of the second traveling-wave array antenna are substantially canceled by each other.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/VIBOL TAN/Primary Examiner, Art Unit 2844